NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 9 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT A. COTTON,                               No. 16-56898

                Plaintiff-Appellant,            D.C. No. 5:15-cv-02314-VAP-AGR

 v.
                                                MEMORANDUM*
COUNTY OF SAN BERNARDINO, a
political subdivision; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Robert A. Cotton appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims

stemming from his arrest and criminal prosecution. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fed. R. Civ. P. 12(b)(6). Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th Cir. 2016).

We affirm.

      The district court properly dismissed Cotton’s claims for false arrest, false

imprisonment, and malicious prosecution because Cotton was collaterally estopped

from relitigating the probable cause determination made in Cotton’s prior state

criminal action. See Wige v. City of Los Angeles, 713 F.3d 1183, 1185-86 (9th Cir.

2013) (setting forth requirements in a subsequent § 1983 action for issue

preclusion under California law and circumstances for when a court can give

preclusive effect to a probable cause determination from a prior preliminary

hearing).

      The district court properly dismissed Cotton’s claims against the prosecutor

defendants on the basis of prosecutorial immunity because Cotton failed to allege

facts sufficient to show that the actions of these defendants were not “intimately

associated with the judicial phase of the criminal process . . . .” Imbler v.

Pachtman, 424 U.S. 409, 430 (1976); Broam v. Bogan, 320 F.3d 1023, 1030 (9th

Cir. 2003) (prosecutorial immunity applies even where a prosecutor commits a

Brady violation).

      The district court properly dismissed Cotton’s claims against his public

defenders because those defendants are not state actors subject to liability under

§ 1983. See Miranda v. Clark County, Nev., 319 F.3d 465, 468 (9th Cir. 2003)


                                           2                                    16-56898
(public defender performing the role of an attorney for a client is not a state actor

under § 1983).

      The district court properly dismissed Cotton’s conspiracy claims because

Cotton failed to allege facts sufficient to show that defendants conspired together

to violate Cotton’s rights based on his membership in a protected class. See Hebbe

v. Pliler, 627 F.3d 338, 341–42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980)

(elements of a § 1985 claim); see also Karim-Panahi v. L.A. Police Dep’t, 839

F.2d 621, 626 (9th Cir. 1988) (“A claim can be stated under section 1986 only if

the complaint contains a valid claim under section 1985.”).

      The district court did not abuse its discretion by denying Cotton leave to

amend his first amended complaint because Cotton had already been given notice

of the pleading deficiencies and an opportunity to amend, and further amendment

would be futile. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir.

2002) (setting forth standard of review and noting that a district court’s discretion

is particularly broad where it has already granted leave to amend).

      We reject as unsupported by the record Cotton’s contentions that the district

court applied the incorrect pleading standard and that the district court was biased




                                           3                                     16-56898
against him.

      AFFIRMED.




                  4   16-56898